internal_revenue_service significant index no dollar_figure department of the treasury washington dc contact person telephone number in reterence to date ep ra‘t a1 jun 2m in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ending october the plan year’ along with unspecified waivers abatements of applicable excise_taxes and penalties for the accumulated funding deficiencies for the through plan years has been denied thus the minimum_funding_standard under sec_412 of the internal_revenue_code ‘the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa applied to the plan for the plan_year because the company did not meet the minimum_funding requirement for the plan_year the plan had an accumulated_funding_deficiency for the plan_year to which the excise_taxes under code sec_4971 will apply district on date the information furnished failed to demonstrate according to the information submitted the company has had a negative net_worth since the fiscal_year ending date and commenced chapter bankruptcy proceedings in the united_states bankruptcy court for the of that the hardship was temporary and a denial of the request was proposed a telephone conference call was held on date at which time financial schedules relating to the chapter bankruptcy proceedings were requested on date these financial schedules were received since the conference the company has offered no other addition information regarding the request based upon the information received to date our tentative denial is now final ol this ruling is directed only to the taxpayer that requested it code sec_6110 provides that others may not use it as precedent - we have sent a copy of this letter to the enrolled_actuary for the plan pursuant to form_2848 power_of_attorney on file with our office we have also sent a copy to the employee_plans classification manager in sincerely t lla - james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
